DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 11/12/2021.
        Claims 1, 3, 5-6, 11 and 15 have been amended.
 
        Claims 2 and 12-14 have been canceled.
        Claims 4, 7-10 and 16-20 have been remained..
        Claims 1, 3-11 and 15-20 are currently pending in the application.
                                     Information Disclosure Statement
2.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 10/29/2021.
                       Examiner’s Statement of Reasons for Allowance
3.     Claims 1, 3-11 and 15-20 are allowed.
4.     The following is an examiner’s statement of reasons or allowance: 
         Claims 1, 3-11 and 15-20 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 09/20/2021.
                                                    Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/PHUC T DANG/Primary Examiner, Art Unit 2892